UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7017


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

ERIC ARTHUR WALTON,

               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:94-cr-00021-FPS-JSK-1)


Submitted:   November 26, 2014            Decided:   December 16, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Eric Arthur Walton, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Arthur Walton appeals the district court’s order

adopting the magistrate judge’s recommendation to deny Walton’s

motion seeking relief from his criminal judgment pursuant to 28

U.S.C.    § 2255      (2012),   or   in    the    alternative,     for     a     writ    of

audita querela pursuant to 28 U.S.C. § 1651(a) (2012).                           He also

appeals    the    district      court’s    order     denying    his   post-judgment

motion for correction of clerical error.

               Having    reviewed    the    record,    we   find      no    reversible

error in the portion of the court’s order denying a writ of

audita querela.          See United States v. Gamboa, 608 F.3d 492, 495

(9th Cir. 2010); Massey v. United States, 581 F.3d 172, 174 (3d

Cir. 2009).       Additionally, we find no abuse of discretion in the

denial of relief from the court’s judgment under Fed. R. Crim.

P. 36 and Fed. R. Civ. P. 60(a), as the purported clerical

errors identified by Walton have no substantive impact on the

court’s judgment and are therefore harmless.                   See Pfizer Inc. v.

Uprichard, 422 F.3d 124, 129 (3d Cir. 2005) (stating standard of

review).        We therefore affirm the district court’s orders on

these issues.

               The portion of the district court’s order dismissing

Walton’s motion in part as an unauthorized, successive § 2255

motion    is    not     appealable   unless      a   circuit    justice         or    judge

issues     a      certificate        of        appealability.              28        U.S.C.

                                           2
§ 2253(c)(1)(B) (2012); see Jones v. Braxton, 392 F.3d 683, 688

(4th Cir. 2004) (holding that certificate of appealability is

required    to     appeal      from       dismissal        of        habeas          petition   as

unauthorized and successive).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable            jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.   Cockrell,        537       U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Walton has not made the requisite showing.                                    We

therefore        deny    Walton’s          motion         for        a     certificate          of

appealability and dismiss the appeal of this issue.

            Finally,      we    construe           Walton’s     notice          of    appeal    and

appellate    pleadings         as    an    application          to       file    a     second   or

successive § 2255 motion.                 See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).                 In order to obtain authorization



                                               3
to   file   a      successive   § 2255   motion,    a    prisoner      must   assert

claims based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.     § 2255(h)    (2012).     Walton’s       claims    do   not    satisfy

either of these criteria.            Therefore, we deny authorization to

file a successive § 2255 motion.

              We    affirm   the   district   court’s     orders       in   part   and

dismiss the appeal in part.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                         4